                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                                   Western Division


NUSTAR FARMS, LLC                             )
     et al                                    )
                                              )
         Plaintiffs,                          )
                                              )
v.                                            )          Case No. C20-4003-CJW-MAR
                                              )
                                              )          REQUEST FOR EXPEDITED
RYAN LIZZA                                    )          RELIEF PURSUANT TO
     et al                                    )          LR 7(i)
                                              )
         Defendants.                          )
                                              )


        PLAINTIFFS’ MOTION TO COMPEL DISCOVERY
         Plaintiffs, NuStar Farms, LLC, Anthony Nunes, Jr. and Anthony Nunes, III

(“Plaintiffs”), by counsel, pursuant to Rules 30(d)(2), 37(a)(3)(C) and 37(a)(5) of the

Federal Rules of Civil Procedure and Local Civil Rules (“LR”) 7 and 37, respectfully

move the Court to permit deposition testimony from Devin G. Nunes and to sanction

Defendants, Ryan Lizza and Hearst Magazine Media, Inc. (“Defendants”) for their willful

obstruction and interference with questioning and intentional effort to impede witness

testimony.

         A copy of the disputed part of the deposition is attached Exhibit “A”.

         The reasons and bases of this Motion are stated in the accompanying Brief,

attached as Exhibit “B”.




                                    1
     Case 5:20-cv-04003-CJW-MAR Document 138 Filed 08/13/21 Page 1 of 3
                                      Certification

       The parties, by counsel, have personally conferred in good faith in person (via

Zoom) and by email in an effort to resolve this discovery dispute without Court action.

       In accordance with Local Rule 37(a). the Declaration of Counsel for Plaintiffs is

attached as Exhibit “C”.

                   CONCLUSION AND REQUEST FOR RELIEF

       For the reasons stated above, Plaintiffs respectfully request the Court to grant this

Motion to Compel and award their attorney’s fees incurred in making this motion.



DATED:         August 13, 2021



                              NUSTAR FARMS, LLC
                              ANTHONY NUNES, JR.
                              ANTHONY NUNES, III


                              By:    /s/ Steven S. Biss
                                     Steven S. Biss (VSB # 32972)
                                     300 West Main Street, Suite 102
                                     Charlottesville, Virginia 22903
                                     Telephone:     (804) 501-8272
                                     Facsimile:     (202) 318-4098
                                     Email:         stevenbiss@earthlink.net
                                     (Admitted Pro Hac Vice)

                                     William F. McGinn #24477
                                     McGINN LAW FIRM
                                     20 North 16th Street
                                     Council Bluffs, Iowa 51501
                                     Telephone: (712) 328-1566
                                     Facsimile: (712) 328-3707
                                     Email: bmcginn@themcginnlawfirm.com

                                     Counsel for the Plaintiffs




                                2
 Case 5:20-cv-04003-CJW-MAR Document 138 Filed 08/13/21 Page 2 of 3
                          CERTIFICATE OF SERVICE

       I hereby certify that on August 13, 2021 a copy of the foregoing was filed

electronically using the Court’s CM/ECF system, which will send notice of electronic

filing to counsel for the Defendants and all interested parties receiving notices via

CM/ECF.



                            By:    /s/ Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone:     (804) 501-8272
                                   Facsimile:     (202) 318-4098
                                   Email:         stevenbiss@earthlink.net
                                   (Admitted Pro Hac Vice)

                                   William F. McGinn #24477
                                   McGINN LAW FIRM
                                   20 North 16th Street
                                   Council Bluffs, Iowa 51501
                                   Telephone: (712) 328-1566
                                   Facsimile: (712) 328-3707
                                   Email: bmcginn@themcginnlawfirm.com

                                   Counsel for the Plaintiffs




                                3
 Case 5:20-cv-04003-CJW-MAR Document 138 Filed 08/13/21 Page 3 of 3
